IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


GREGORY KONTAXES,                         : No. 164 WM 2018
                                          :
                    Petitioner            :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS OF                  :
FAYETTE COUNTY,                           :
                                          :
                    Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 15th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.